Title: To Benjamin Franklin from Thomas Wren, 25 March 1778
From: Wren, Thomas
To: Franklin, Benjamin


Sir
Portsmouth 25. March 1778.
I communicated the intelligence of yours of the 21st. to the Officers at Forton, and they to the people, which gave the whole body of them great pleasure and contentment.
I believe Mr. Newsham will soon send such a representation of the quiet behaviour of those in close confinement (except one) as added to your attempts in their favour, will soon procure their enlargement. I have received all Mr. Thorntons letters down to that of the 22d. instant.
I shall, Sir, with your leave soon draw on you for the £11.9.6. the amount of the bills sent to Mr. T. and will it be amiss Sir if at the same time, I draw on you for the whole, or a part of the £37. the remainder of a £100? One weeks dinners more is now due to Mrs. Harrison. I have the pleasure, Sir, to inform you that I have accomplished one thing with great ease and satisfaction. I spoke to the Officers about reducing the number of their messes from eleven to about five or six, that it might diminish the charge of dressing the victuals. They received it, and consented, with so much good temper that I thought it a good opportunity to inform them, that indeed only a certain sum as yet, was appointed for the defraying this expence and tho’ I most sincerely wished it might hold out as long as they remained in this country, yet as that was uncertain, frugality became sound and perfect wisdom in them, as well as in those who had the management of this matter. They most cordially and unanimously assented to this. And they were so much surprized at Mrs. Harrisons charge for dressing victuals, that they even then made a proposal, if you approved of it, to take in lieu of the victuals as much money per week as shall be deemed a reasonable and modest estimate, and so to manage the sum granted as to make it go as far as possible. They purpose in this case to procure the additional victuals themselves from different houses, or have it dressed in part in the prison as shall be found practicable.
I should suppose that about £6. or 6. Guineas a week would be both sufficient and satisfactory. I told them that they should think of their plan again, and let it be a deliberate act, a well digested scheme; and I apprehended it might do. Whatever assistance Mr. Ducket can give them in the purchasing their meat will be readily afforded them.
And now, Sir, we must have your advice and order on this head. In my next I will give you the exact sum of one weeks expence of Mrs. Harrisons dinners.
Shall we in the future receipts, Sir, say received of you, or of Mr. Thornton, for indeed I wish to know which is right? And shall I send the receipts up immediately when taken or keep them till any period of time? I am, Sir, your most obedient humble Servant
Thos. Wren
